IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 65,376-01


MIGUEL GUTIERREZ, Relator

v.


 DISTRICT CLERK, BEXAR COUNTY, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM BEXAR COUNTY




 Per curiam.
O R D E R


 
	Relator has filed a motion for leave to file a writ of mandamus.  In it, he contends that he
filed an application for a writ of habeas corpus in the 227th Judicial District Court of Bexar County,
that more than 35 days have elapsed, and that the application has not yet been forwarded to this
Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of
Bexar County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus application; submitting a copy of a timely filed order which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); by stating that the
nature of the claims asserted in the application filed by relator is such that the claims are not
cognizable under Tex. Code Crim. Proc., art 11.07, § 3; or stating that relator has not filed an
application for habeas corpus in Grayson County.  This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.
 IT IS SO ORDERED THIS THE 9th  DAY OF August, 2006.

DO NOT PUBLISH